ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that EDWARD H. ZALESKI of BAYONNE, who was admitted to the bar of this State in 1984, be temporarily suspended and ordered to pay a monetary sanction for failure to comply with this Court’s Order dated April 28, 1992, and respondent having been ordered to show cause why he should not be suspended or otherwise sanctioned, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that EDWARD H. ZALESKI is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of EDWARD H. ZALESKI, wherever situate, pending further Order of this Court; and it is further
ORDERED that EDWARD H. ZALESKI be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall pay a sanction of $300 to the Ethics Financial Committee within thirty days of the filing date of this order.